                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 RONALD ANDERSON,                                                    DATE FILED:

                              Plaintiff,
                                                                       19-CV-7971 (RA)
                         v.
                                                                             ORDER
 NEW YORK CITY DEPARTMENT OF
 FINANCE,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the upcoming mediation in this case, the initial pe-trial conference, currently

scheduled for June 9, 2021, is hereby adjourned sine die. No later than two weeks after the completion

of mediation, the parties shall submit a joint letter to the Court. If mediation is unsuccessful, the initial

pre-trial conference will be rescheduled at that time.

SO ORDERED.

Dated:      May 28, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
